07/20/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs July 12, 2022

                  BREYON BATES v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Madison County
                    No. C-19-314       Roy B. Morgan, Jr., Judge
                      ___________________________________

                            No. W2021-01293-CCA-R3-PC
                        ___________________________________


The Petitioner, Breyon Bates, appeals the denial of his petition for post-conviction relief,
arguing that the post-conviction court erred in finding that he received effective assistance
of trial counsel. Based on our review, we affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN W. CAMPBELL, SR. J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR. and ROBERT L. HOLLOWAY, JR., JJ., joined.

Joseph T. Howell, Jackson, Tennessee, for the appellant, Breyon Bates.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Al Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                                          FACTS

       In 2017, the Petitioner was convicted by a Madison County Circuit Court jury of
possession of .5 grams or more of cocaine with the intent to deliver, simple possession of
cocaine, resisting arrest, and criminal impersonation. After merging the simple possession
of cocaine count into the Class B felony count of possession with intent to deliver, the trial
court sentenced the Petitioner as a Range II, multiple offender to an effective term of
eighteen years in the Tennessee Department of Correction, to be served consecutively to
the sentence for an offense for which the Petitioner was on probation at the time he
committed the above offenses. This court affirmed the convictions on direct appeal, and
our supreme court subsequently denied the Petitioner’s application for permission to appeal
after the post-conviction court granted the Petitioner a delayed appeal. State v. Breyon
Bates, No. W2017-01930-CCA-R3-CD, 2018 WL 6266273, at *1 (Tenn. Crim. App. Nov.
29, 2018), perm. app. denied (Tenn. Apr. 8, 2021).

       Our direct appeal opinion provides the following overview of the case:

               On the afternoon of July 2, 2016, officers with the Jackson Police
       Department were dispatched to a local Kmart store in response to a reported
       sighting of the [Petitioner], who had an active warrant for his arrest. The
       [Petitioner] provided a false name and date of birth to the officer who first
       approached him and ran from another officer who was trying to detain him
       before a third officer tackled him to the ground. At the time of his arrest, the
       [Petitioner] had a plastic sandwich bag containing two separate sandwich
       bags of powder cocaine and $330 in cash. The Madison County Grand Jury
       subsequently indicted the [Petitioner] for possession of .5 grams or more of
       cocaine with the intent to sell, possession of .5 grams or more of cocaine with
       the intent to deliver, resisting arrest, and criminal impersonation.

Id.

       The State’s witnesses at trial consisted of: two of the police officers involved in the
Petitioner’s arrest, both of whom testified that they found a bag of white powder on the
Petitioner; the Tennessee Bureau of Investigation (“TBI”) forensic chemist who analyzed
the powder, who testified that it was contained in two separate plastic bags inside a third
plastic bag and that she determined that the first bag consisted of 2.94 grams of cocaine
and the second bag of 3.99 grams of a similar-looking powder; and a sergeant with the
Madison County Metro Narcotics Unit, who explained the difference between a casual user
and a drug dealer and the range in street value of 6.93 grams of cocaine. Id. at *1-2. The
TBI forensic chemist explained in her testimony that she did not test the 3.99 grams of
powder in the second plastic bag “because the powder in the first bag was of a sufficient
weight to meet the requirement for the offense under Tennessee law.” Id. at *2.

       On December 6, 2019, the Petitioner filed a pro se petition for post-conviction relief,
followed by two amended petitions after the appointment of post-conviction counsel. In
his original and amended petitions, the Petitioner alleged that his trial counsel was
ineffective for, among other things: failing to object to the introduction of the second bag
of powder, which had not been “submitted for scientific testing”; failing to point out to the
jury the inconsistent testimony about the number of bags of contraband found on the
Petitioner and their weight; failing to retain the services of an investigator; and failing to
object to improper jury instructions.
                                            -2-
        At the evidentiary hearing, the Petitioner testified that “[t]he initial statement in the
officer’s report only listed one bag, and it weighed a certain amount, . . . but at trial it was
two bags presented and the weight . . . was completely different[.]” The Petitioner said
that trial counsel failed to point out the discrepancy to the jury. According to the Petitioner,
trial counsel also failed to object to the admission of the second bag or even to question the
TBI agent about her failure to submit it to testing.

       The Petitioner additionally complained that trial counsel failed to attack the
credibility of witnesses, failed to object to hearsay testimony by his former probation
officer that he told the probation officer that he sold drugs, and failed to raise an objection
to jury instructions. With respect to the jury instructions, he explained that the jury
expressed confusion about count two, which charged him with possession with intent to
deliver. According to the Petitioner, count two was “in essence . . . the same charge” as
count one and he was “taken aback” that trial counsel “never, ever questioned them or
wanted to further understand [what the jury] didn’t understand about the charge[.]”

        The Petitioner also expressed his belief that trial counsel should have hired an
investigator to investigate the backgrounds of the witnesses and to assist trial counsel in
developing a defense. The Petitioner stated that an investigator “would have noticed . . .
that [the Petitioner] was on probation and . . . failing drug tests” and would therefore have
been able to advise the jury that the Petitioner had a substance abuse problem.

       On cross-examination, the Petitioner acknowledged that he never brought up the
separate bags of powder during his testimony but said he thought it was trial counsel’s duty
to do so. He agreed that the police officer’s report reflected the weight of the powder as
8.9 grams, whereas the TBI agent’s report reflected it as a lesser amount of 6.9 grams. He
said he was unaware that the weight reflected in a police officer’s report sometimes
includes the weight of the packaging.

        Trial counsel, the Madison County District Public Defender, testified that he was an
assistant district public defender at the time of the Petitioner’s case and was appointed to
represent him. He said he had reviewed the police officer’s narrative and it appeared that
the officer referenced one bag of suspected cocaine weighing 8.99 grams. Trial counsel
said that he believed the bag may have been split into two bags at the TBI laboratory, or it
may have been in two bags originally. Regardless, the TBI agent would have explained it
in her testimony.

        Trial counsel recalled that during deliberations the jury sent a note to the trial court
asking for clarification with respect to counts one and two. He did not recall the trial court’s
specific response but assumed it was an instruction to the jury to look again at the
definitions in the jury instructions that had already been provided.
                                              -3-
       Trial counsel testified that, in hindsight, he would not have called the probation
officer as a defense witness. He said the Petitioner wanted her called in his defense and
that she did, in fact, testify that the Petitioner had tested positive for cocaine, which was
consistent with their defense theory that the Petitioner possessed the drugs for his personal
use. However, she also provided damaging testimony that the Petitioner bragged to her
about selling drugs and about buying expensive shoes.

       On cross-examination, trial counsel testified that he was appointed at the
Petitioner’s arraignment and took full advantage of the State’s open file discovery policy.
He said he reviewed the discovery with the Petitioner and the defense theory that the
Petitioner possessed the drugs solely for his personal use. He agreed that calling the
Petitioner’s former probation officer as a witness made it obvious that the Petitioner had a
criminal history. He said he discussed those implications with the Petitioner, but the
Petitioner was insistent that he wanted her as a defense witness. Finally, he testified that
the TBI agent explained to the jury why she tested only one of the bags of white powder.

       At the conclusion of the hearing, the post-conviction court issued extensive oral
findings of fact and conclusions of law, followed by a written order, in which it denied the
petition on the basis that the Petitioner failed to meet his burden of proving his allegations
of ineffective assistance of counsel by clear and convincing evidence. Thereafter, the
Petitioner filed a timely notice of appeal to this court.

                                            ANALYSIS

        On appeal, the Petitioner contends that the post-conviction court erred in denying
his petition, arguing that he presented proof that trial counsel was deficient in his
representation and that counsel’s deficiencies prejudiced his defense. The State responds
by arguing that the post-conviction court properly denied the petition because the Petitioner
failed to meet his burden of demonstrating that he was deprived of the effective assistance
of counsel. We agree with the State.

        Post-conviction “relief shall be granted when the conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103. The
petitioner bears the burden of proving factual allegations by clear and convincing evidence.
Id. § 40-30-110(f). When an evidentiary hearing is held in the post-conviction setting, the
findings of fact made by the court are conclusive on appeal unless the evidence
preponderates against them. See Wiley v. State, 183 S.W.3d 317, 325 (Tenn. 2006). When
reviewing factual issues, the appellate court will not reweigh the evidence and will instead
defer to the post-conviction court’s findings as to the credibility of witnesses or the weight
of their testimony. Id. However, review of a post-conviction court’s application of the law
                                            -4-
to the facts of the case is de novo, with no presumption of correctness. See Ruff v. State,
978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel, which
presents mixed questions of fact and law, is reviewed de novo, with a presumption of
correctness given only to the post-conviction court’s findings of fact. See Dellinger v.
State, 279 S.W.3d 282, 294 (Tenn. 2009).

       To establish a claim of ineffective assistance of counsel, the petitioner has the
burden to show both that trial counsel’s performance was deficient and that counsel’s
deficient performance prejudiced the outcome of the proceeding. Strickland v.
Washington, 466 U.S. 668, 687 (1984). The Strickland standard is a two-prong test:

      First, the defendant must show that counsel’s performance was deficient.
      This requires showing that counsel made errors so serious that counsel was
      not functioning as the “counsel” guaranteed the defendant by the Sixth
      Amendment. Second, the defendant must show that the deficient
      performance prejudiced the defense. This requires showing that counsel’s
      errors were so serious as to deprive the defendant of a fair trial, a trial whose
      result is reliable.

466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
The prejudice prong of the test is satisfied by showing a reasonable probability, i.e., a
“probability sufficient to undermine confidence in the outcome,” that “but for counsel's
unprofessional errors, the result of the proceeding would have been different.” Strickland,
466 U.S. at 694. Courts, however, need not approach the Strickland test in a specific order
or even “address both components of the inquiry if the defendant makes an insufficient
showing on one.” Id. at 697.

        In denying the petition, the post-conviction court found, among other things: that
there was nothing objectionable in the jury instructions, as the State properly charged the
Petitioner with the first two counts of the indictment based on alternate theories of the
offense; that the Petitioner failed to present any evidence to show that trial counsel’s
alleged failure to raise objections at trial or to adequately cross-examine witnesses
prejudiced the defense; that the Petitioner failed to show that an investigator would have
aided his defense; and that the discrepancy in the weight of the drugs and the number of
plastic bags in which they were packaged was brought out at trial, despite the Petitioner’s
claim that trial counsel was ineffective for not pointing it out to the jury.
                                            -5-
       The record fully supports the findings and conclusions of the post-conviction court.
As the post-conviction court noted in its oral findings, the Petitioner was able to present
his defense that he possessed the drugs strictly for personal use but the jury, by its verdict,
obviously did not credit his testimony. We agree with the post-conviction court that the
Petitioner failed to show how any of his cited alleged deficiencies in trial counsel’s
performance prejudiced the outcome of his case. Accordingly, we affirm the denial of the
petition for post-conviction relief.

                                      CONCLUSION

       Based on our review, we affirm the judgment of the post-conviction court.




                                                   _________________________________
                                                   JOHN W. CAMPBELL, SR., JUDGE




                                             -6-